Judgment, Supreme Court, New York County (Harold Rothwax, J.), rendered April 22, 1992, convicting defendant, after a jury trial, of grand larceny in the fourth degree, and sentencing him, as a second felony offender, to a term of 2 to 4 years, and imposing a fine of $5,000, unanimously affirmed.
Defendant failed to preserve for appellate review his claim that the officers improperly searched his bag after his arrest (CPL 470.05 [2]), and we decline to review in the interest of justice. This fact based claim, raised by defendant for the first time on appeal, does not warrant reversal (see, People v Tutt, 38 NY2d 1011, 1013).
We have considered defendant’s remaining arguments and find them to be without merit. Concur—Rosenberger, J. P., Ellerin, Ross, Rubin and Nardelli, JJ.